Case 1:21-cv-01048-EGB Document 8 Filed 04/22/21 Page 1 of 3




     In the United States Court of Federal Claims
                              No. 21-1048C
                         (Filed: April 22, 2021)

 ***************************

 BOBBY WAYNE TERRY,

                       Plaintiff,

 v.

 THE UNITED STATES,

                       Defendant.

 ****************************

                                    ORDER
        Pro se plaintiff, Retired Master Sergeant Bobby Wayne
 Terry, filed a complaint on March 5, 2021. 1 In it, plaintiff states that
 he had a cholecystectomy (gallbladder removal surgery) performed
 at Womack Army Medical Center, Ft. Bragg, NC, in June 2012,
 which resulted in immediate abdominal pain that he has suffered
 ever since. Compl. at 2. Plaintiff alleges that he has since endured
 “numerous medical procedures over a 5 year time span” and that he
 was caused “[unnecessary] pain and suffering that vastly affected his
 quality of life” as a result of “[t]he failure of Dr. Alcover-Ballard to
 correctly identify the incision locations.” Id. Plaintiff requests that
 this Court “recognize that the surgery . . . was not accomplished with
 the appropriate standard of care” and that he be compensated for
 years of pain and suffering. Id. at 3.

        Because it is clear on the face of the complaint that any claims

 1
   Plaintiff submitted a partial and incomplete payment of the filing
 fee with his complaint. The clerk’s office has returned this payment
 with instruction to submit the entire fee. Thus, as of the time of this
 order, the filing fee remains due.
Case 1:21-cv-01048-EGB Document 8 Filed 04/22/21 Page 2 of 3




 alleged in it are barred by the statute of limitations and that those
 claims would otherwise be outside of our jurisdiction, the complaint
 must be dismissed, sua spante. RCFC 12(h)(3).

         Although pro se pleadings are liberally construed, Haines v.
 Kerner, 404 U.S. 519, 520 (1972), plaintiff’s pro se status “does not
 relieve the burden to meet jurisdictional requirements.” Olajide v.
 United States, 124 Fed. Cl. 196, 201 (2015). A plaintiff, even when
 proceeding pro se, must demonstrate that the court has jurisdiction
 over his claims. Reynolds v. Army & Air Force Exchange Serv., 846
 F.2d 746, 748 (Fed. Cir. 1988). “If the court finds that it lacks
 jurisdiction over the subject matter, it must dismiss the claim.”
 Matthews v. United States, 72 Fed. Cl. 274, 278 (2006).

        Claims in the United States Court of Federal Claims must be
 brought within six years of their accrual. 28 U.S.C. § 2501 (2018).
 The limitations period in this court is jurisdictional. John R. Sand
 & Gravel Co. v. United States, 552 U.S. 130, 139 (2008) (holding
 that the six-year statute of limitations established under the Tucker
 Act “is an explicit condition of the government's waiver of sovereign
 immunity and, as a matter of law, jurisdictional”). The botched
 surgical procedure complained of happened in 2012, according to
 the complaint. Thus, any claim arising therefrom, must have been
 brought in 2018 at the latest. The complaint must therefore be
 dismissed as time barred.

         Further, even if the complaint were timely, it is outside of our
 jurisdiction. The subject-matter jurisdiction of this court is generally
 outlined by the Tucker Act, which provides that:

        The United States Court of Federal Claims shall have
        jurisdiction to render judgment upon any claim against
        the United States founded either upon the Constitution
        or any Act of Congress, or any regulation of an
        executive department, or upon any express or implied
        contract with the United States, or for liquidated or
        unliquidated damages in cases not sounding in tort.

 28 U.S.C. § 1491(a)(1). The events alleged are without doubt in the
 nature of a personal injury claim for negligence, i.e., failure to meet
 a standard of care, which is to say the complaint sounds in tort. The
 Tucker Act plainly excludes tort claims from this Court's
 jurisdiction. Fields v. United States, 141 Fed. Cl. 628, 631 (2019).
Case 1:21-cv-01048-EGB Document 8 Filed 04/22/21 Page 3 of 3




        The complaint is barred by the statute of limitations and
 otherwise fails to allege a claim over which we have jurisdiction.
 We must therefore dismiss the complaint. See RCFC 12(h)(3).
 Accordingly, the Clerk of Court is directed to dismiss the complaint
 for lack of jurisdiction and to enter judgment accordingly.

 No costs.



                                      s/ Eric G. Bruggink
                                      ERIC G. BRUGGINK
                                      Senior Judge
